DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, 14-20, 23-27, 29, and 33-40, drawn to be directed towards a label-free method for characterizing a property of a particle suspended in a fluid sample.
Group II, claim 41, drawn to be directed towards a system for multiplexed detection of biomarkers on a particle surface.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature. For example, the technical feature “a system for multiplexed detection of biomarkers on a particle surface comprising: a plurality of detection elements, wherein the detection elements are configured to detect a passing particle based on an electrical parameter associated with the particle passing the detection element; a plurality of modulation elements, wherein adjacent detection elements are separated by a modulation element, wherein each modulation element comprises a functionalized surface that is different in composition from a functionalized surface of another modulation element;  9 of 11App. No. 16/068,945335184: 67-15 US Preliminary Amendment dated December 4, 2018 a fluid conduit that fluidically connects adjacent detection and modulation elements for providing particles suspended in a fluid to the detection and modulation elements; an electronic system configured to: obtain an electrical parameter for each particle that passes each detection element, wherein a modulation element positioned between adjacent detection elements is configured to generate a change in the obtained electrical parameter; and detect a plurality of biomarkers by comparing the obtained particle parameters from adjacent detection elements separated by one of the modulation elements; a microfluidic pump for forcing the particles suspended in the fluid through the plurality of detection elements and the plurality of modulation elements” of claim 41 of group II has different (or does not require) the technical feature “flowing a fluid sample containing particles across a first detection element, wherein the particles flow in substantially single file across the first detection element; detecting with the first detection element a particle parameter for at least a portion of the particles that pass the first detection element; flowing the particles from the first detection element to a first modulation element, wherein the first modulation element effects a change in the particle parameter of the particles flowing past the first modulation element; flowing the particles from the first modulation element across a second detection element, wherein the particles flow in substantially single file across the second detection element; detecting with the second detection element the particle parameter for the at least a portion of the particles that pass the second detection element, wherein the particle parameter detected by the second detection element has a value that is different than a value of the particle parameter detected by the first detection element; comparing the particle parameter detected by the first detector with the particle parameter detected by the second detector; thereby characterizing the particle property; wherein the particle property is selected from the group consisting of: biomolecule 2 of 11App. No. 16/068,945335184: 67-15 USPreliminary Amendment dated December 4, 2018presence on a surface of the particle; biomolecule surface concentration on a surface of the particle; biomolecule presence in the fluid sample; and biomolecule concentration in the fluid sample” of claims 1-2 of group I. Accordingly, the special technical feature linking the two inventions does not provide or share the same or corresponding technical feature, and no single general inventive concept exists. Therefore, restriction is appropriate.
	Additionally, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
* the inventions have acquired a separate status in the art in view of their different classification;
* the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
* the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
* the prior art applicable to one invention would not likely be applicable to another invention.

A telephone call to request an oral election to the above restriction requirement could not be made since there is no attorney on the record/contact information is available.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H NGUYEN whose telephone number is (571)272-2425. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2800 ext.86. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 31, 2022


						/SANG H NGUYEN/                                                                            Primary Examiner, Art Unit 2886